— In a condemnation proceeding, the condemnor (city) appeals from an order of the Supreme Court, Kings County, dated February 28, 1972, which granted claimants’ motion for the payment to them of additional interest beyond that set forth in the fifth separate and partial final decree of the same court, dated October 31, 1969. Order reversed, without costs, and motion denied. Absent a reservation of a right to do so, the court was without power to reopen the judgment to add additional interest to the award in order to conform to a decision made by the Court of Appeals in a later unrelated case (Deeves v Fabric Fire Hose Co., 14 NY2d 633; Matter of Huie [Furman] 20 NY2d 568). We have sent for, and examined, the original stipulations, upon the basis of which the above-mentioned decree was entered. There are no reservations therein of the right to move for increased interest. Gulotta, P. J., Martuscello, Christ, Brennan and Shapiro, JJ., concur.